*1038OPINION
BUSSEY, Judge :
Appellants, Estelle Rosell DeSpain and Wanda Irene McDonald, hereinafter referred to as defendants, were charged, tried and convicted in the Municipal Court of the City of Tulsa, Oklahoma, Case numbers 11752 and 11262 (Estelle Rosell De-Spain) and 11261 (Wanda Irene McDonald), for the offenses of Securing or Offering to Secure another for the Purpose of Prostitution, Soliciting for an Act of Prostitution (Nos. 11752 and 11262) and Soliciting for an Act of Prostitution (No. 11261). Their punishments were fixed at ninety (90) days’ imprisonment in the City Jail (Nos. 11752 and 11262 concurrently) and forty-five (45) days in the City Jail (No. 11261). From said judgments and sentences, a timely appeal has been perfected to this Court.
As this cause requires reversal for a new trial, we do not deem it necessary to recite the facts. We have diligently searched the record and find that the same does not contain the ordinance under which the defendants were tried and convicted. We are therefore of the opinion that the judgments and sentences appealed from must be, and the same hereby are, reversed and remanded. See, Goomda v. City of Oklahoma City, Okl.Cr., 506 P.2d 991 (1973), where this Court held:
“On a review of a municipal court judgment the Court of Criminal Appeals will not take judicial notice of an ordinance involved, . . . Such ordinance must be reflected in the record, ... or the wording must have been agreed to by the parties and stipulation entered in the record during trial.”
Also see Cooper v. Oklahoma City, Okl.Cr., 509 P.2d 910 (1972), Johnson v. State, Okl.Cr., 504 P.2d 901 (1972) and Simmons v. Oklahoma City, Okl.Cr., 429 P.2d 530 (1967).
Judgments and sentences reversed and remanded.
BLISS, P. J., and BRETT, J., concurs.